DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene T. Perez on 26 February, 2020.
The application has been amended as follows: 

Amendments to the Claims:
Claim 1, line 18:  delete “the second center main groove” and insert --a second center main groove--.

*  *  *
The above change was made such that the claims comply with 35 USC 112, second paragraph whereby the claim terms have proper antecedent basis.

Allowable Subject Matter
Claims 1, 3-4,6-8 and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:’
Regarding Claim 1, Xue, US D762557 teaches a tire comprising a tread portion having a tread pattern including a center land region arranged on a tire equator a first center main groove extending continuously in a tire circumferential direction on one side of the center land region in a tire axial direction (Figure 4 , Xue, also annotated center land as shown in the Figure in the previous office action), a first middle land region arranged adjacently to the center land region. on the one side in the tire axial direction with the first center main groove there between (Figure 4, Xue, also annotated as shown in the Figure), a first shoulder main groove extending continuously in the tire circumferential direction on the one side of the first middle land region in the tire axial direction (Figure 4, Xue, as shown in the Figure), and a first shoulder land region arranged adjacently to the first middle land region on the one side in the tire axial direction with the first shoulder main groove there between (Figure 4, Xue, annotated as shown in the Figure), wherein the center land region is provided with a plurality of center sipes having open ends connected with the first center main groove (Figure 4), the first middle land region is provided with a plurality of middle sipes having open ends connected with the first center main groove and/or the first shoulder main groove (Figure 4, Xue, annotated as shown in the Figure) ; the center sipes include hook-shaped center sipes crossing the center land region (Figure 4, Xue, also shown in the Figure), and the middle sipes include hook-shaped middle sipes crossing the first middle land region (annotated as shown in the Figure). Further regarding the Figure-4 the length La is greater than then the length Lb. It’s illustrated from the Figure-4, Xue that length of inner oblique portion La is around 45% of the width and Lb the outer oblique portion is around 40% of the width in the tire axial direction. This ranges are close to the claim limitation. However Xue did not explicit disclose that the each of the hook-shaped center sipes comprising a pair of side oblique portions extends respectively from the first center main groove and the second center main groove toward the tire equator, and a middle oblique portion extending so as to connect the pair of side oblique portions, the middle oblique portion extends at an angle not greater than 5 degrees with respect to the tire axial direction which is deemed novel and unobvious.
Regarding claim 28, Xue did not disclose  each of the open ends of the terminating center sipes faces, in the tire axial direction, a respective adjacent one of the open ends of the inner terminating middle sipes in such a manner that a distance (K) in the tire circumferential direction between a center of each of the open ends of the terminating center sipes and a center of a respective adjacent one of the open ends of 
Regarding Claim 31, Xue did not disclose  each of the open ends of the hook-shaped middle sipes connected with the first shoulder main groove faces, in the tire axial direction, a respective adjacent one of the open ends of the shoulder sipes connected with the first shoulder main groove in such a manner that a distance (K) BIRCH, STEWART, KOLASCH & BIRCH, LLPADM/ETP/lasApplication No.: 15/843,592Docket No.: 0229-1682PUS1 Art Unit 1741Page 9 of 15 Reply to Office Action of September 18, 2020 in the tire circumferential direction between a center of each of the open ends of the hook-shaped middle sipes and a center of a respective adjacent one of the open ends of the shoulder sipes is not greater than 2.0 mm, and each of the open ends of the outer terminating middle sipes connected with the first shoulder main groove faces, in the tire axial direction, a respective adjacent one of the open ends of the shoulder sipes connected with the first shoulder main groove in such a manner that a distance (K) in the tire circumferential direction between a center of each of the open ends of the outer terminating middle sipes and a center of a respective adjacent one of the open ends of the shoulder sipes is not greater than 2.0 mm which is deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mukai, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARC C HOWELL/Primary Examiner, Art Unit 1774